                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

ARTHUR E. DAVIS,                                       )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
v.                                                     )        CIVIL CASE
                                                       )        CASE NO. 5:20-CV-609-D
DEBRA K. DAVIS, KARLA L. NELSON,                       )
JOSEPH R. DAVIS, PAMELA J. ROCK, and                   )
THOMAS A. DAVIS,                                       )
                                                       )
                               Defendants.             )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that the court DISMISSES counts 2-8 for
lack of subject-matter jurisdiction due to the probate exception. The court DISMISSES plaintiff's
fraud, fraudulent transfer, slander, and distribution claims for failure to state a claim upon which
relief can be granted due to collateral estoppel and res judicata. The court DISMISSES plaintiff's
conversion, malicious prosecution, fraud, slander, and fraudulent transfer claims for failure to
state a claim upon which relief can be granted due to the statute of limitations. The court
DISMISSES plaintiff's extortion claims for failure to state a claim upon which relief can be
granted. The court DISMISSES plaintiff's slander claim based on judicial privilege. The court
DISMISSES all claims against Karla L. Nelson, Joseph Davis, Pamela Rock, and Thomas Davis
pursuant to Rule 12(b)(6) and 8(a)(2). The court GRANTS defendants' motion for reasonable
attorneys' fees because there is "a complete absence of a justiciable issue of either law or fact
raised by the losing party in any pleading." Defendants shall document and file their request for
reasonable attorneys' fees not later than June 14, 2021.


This Judgment Filed and Entered on May 12, 2021, and Copies To:
Arthur E. Davis, III                                   (Sent to 4511 Broadway Apt 4A Astoria, NY
                                                       11103 via US Mail)
Satie R. Munn                                          (via CM/ECF electronic notification)
Trey Lindley                                           (via CM/ECF electronic notification)


DATE:                                                  PETER A. MOORE, JR., CLERK
May 12, 2021                                           (By) /s/ Nicole Sellers
                                                                Deputy Clerk
